 

Exhibit 10.3

 

COMMITMENT AGREEMENT

 

This Commitment Agreement (this “Agreement”), is made as of June 6, 2016 by and
among WL Ross Sponsor LLC (“WLRS”), the undersigned (the “undersigned”) and WL
Ross Holding Corp. (the “Company”). In connection with the acquisition of Nexeo
Solutions Holdings, LLC (“Nexeo”) by the Company (the “Nexeo Business
Combination”) pursuant to an Agreement and Plan of Merger, dated March 21, 2016,
as may be amended from time to time (the “Merger Agreement”), WLRS seeks to
obtain ownership commitments whereby the undersigned agrees to beneficially own
the number of public shares of common stock of the Company (“Common Stock”) set
forth under his, her or its name on the signature page hereto (such amount, the
“Commitment Amount”) immediately prior to the closing of the Nexeo Business
Combination and that such public shares have not been or will not be redeemed
against the Company’s trust account in connection with the special meetings (the
“Special Meetings”) of the stockholders of the Company to vote on the proposals
set forth in the Company’s proxy statements filed with the Securities and
Exchange Commission on May 6, 2016 and May 9, 2016 (as may be amended, revised,
or supplemented from time to time, the “Proxy Statements”).

 

1.           Commitment.  The undersigned agrees that it shall (i) satisfy its
obligation to beneficially own a number of public shares of Common Stock equal
to the Commitment Amount immediately prior to the closing of the Nexeo Business
Combination in accordance with the terms above by purchasing public shares from
one or more third parties that have elected to redeem their public shares
against the Company’s trust account in connection with the Special Meetings and
(ii) require that, as a condition of such purchase, such third parties withdraw
the public shares from redemption against the Company’s trust account in
connection with the Special Meetings. Upon the request of WLRS, whether in
advance of the anticipated closing date of the Nexeo Business Combination or as
of the closing date of the Nexeo Business Combination, the undersigned shall
provide all documentary evidence reasonably requested by WLRS, including a
broker certification, to confirm that (x) the undersigned beneficially owns such
public shares of Common Stock equal to the Commitment Amount and (y) that such
public shares have been effectively withdrawn from redemption against the
Company’s trust account in connection with the Special Meetings.

 

2.            Share Consideration. In consideration of the undersigned’s
performance of its obligations described herein, promptly following the closing
date of the Nexeo Business Combination (but no later than three (3) business
days following such date), WLRS shall transfer to the undersigned 75,460 Founder
Shares (the “PW Founder Shares”) and 4,516 Exchange Shares (the “PW Exchange
Shares” and, together with the PW Founder Shares, the “Share Consideration”).
“Founder Shares” refers to the shares of Common Stock originally issued to WLRS
pursuant to that certain Amended and Restated Subscription Agreement between
WLRS and the Company, dated as of April 4, 2014, and outstanding as of the date
of this Agreement; and “Exchange Shares” refers to the shares of Common Stock to
be issued to WLRS pursuant to that certain Private Placement Warrant Exchange
Letter Agreement, dated March 21, 2016, by and among WLRS, the Company and Nexeo
(the “Warrant Exchange Letter”).

 

3.           Delivery of Share Consideration.  The delivery of the Share
Consideration is conditioned upon (i) the closing of the Nexeo Business
Combination and (ii) the satisfaction of each party’s respective obligations
hereto (or written waiver by the other party hereto).

 

4.            Company Representations. Each of the Company and WLRS represents
and warrants that:

 

(i)            Existence; Authority; Enforceability. Such party has the power
and authority to enter into this Agreement and to carry out its obligations
hereunder. Such party is duly organized and validly existing under the laws of
the State of Delaware, and the execution of this Agreement, and the consummation
of the transactions contemplated herein, have been authorized by all necessary
action, and no other act or proceeding on its part is necessary to authorize the
execution of this Agreement or the consummation of any of the transactions
contemplated hereby, other than the approval of the Company’s stockholders in
connection with the Nexeo Business Combination. This Agreement has been duly
executed by such party and constitutes its legal, valid and binding obligations,
enforceable against it in accordance with its terms.

 

 

 

 

(ii)            Absence of Conflicts. Subject to clause (v) below, the execution
and delivery by such party of this Agreement and the performance of its
obligations hereunder does not and will not (a) conflict with, or result in the
breach of any provision of the constitutive documents of such party; (b) result
in any violation, breach, conflict, default or event of default (or an event
which with notice, lapse of time, or both, would constitute a default or event
of default), or give rise to any right of acceleration or termination or any
additional payment obligation, under the terms of any contract, agreement or
permit to which such party is a party or by which such party’s assets or
operations are bound or affected; or (c) violate any law applicable to such
party.

 

(iii)            Consents. Subject to clause (v) below, other than any consents
which have already been obtained and the approval of the Company’s stockholders
in connection with the Nexeo Business Combination, no consent, waiver, approval,
authorization, exemption, registration, license or declaration is required to be
made or obtained by such party in connection with (a) the execution, delivery or
performance of this Agreement or (b) the consummation of any of the transactions
contemplated herein.

 

(iv)            Validity of Share Consideration. The PW Founder Shares and the
PW Exchange Shares transferred by WLRS to the undersigned have been duly
authorized. Such PW Exchange Shares will be, when issued and delivered against
full payment therefor in accordance with the terms of the Warrant Exchange
Letter, and such PW Founder Shares currently are (a) validly issued, fully paid
and non-assessable; (b) not subject to any preemptive or similar rights created
under the Company’s Certificate of Incorporation or under the law of the State
of Delaware; and (c) free and clear of all liens, pledges, charges,
encumbrances, claims, mortgages, deeds of trust, security interests,
restrictions, rights of first refusal, licenses, covenants not to sue or assert,
defects in title, or other burdens, options or encumbrances of any kind, except
as expressly described in this Agreement, including for the avoidance of doubt,
Exhibit A.

 

(v)            The representations and warranties in clauses (ii) and (iii)
above are subject to the execution of amendments to (x) that certain
Shareholders’ and Registration Rights Agreement, dated as of March 21, 2016, by
and among Nexeo Holdco, LLC and certain of its affiliates, WLRS, and the Company
(as amended, the “SHRRA”), (y) the Merger Agreement, and (z) that certain
Founder Share Transfer Letter Agreement, dated March 21, 2016, by and among
WLRS, the Company and Nexeo Holdco, LLC, to permit the consummation of the
transactions contemplated by this Agreement in accordance with the terms of such
agreements. For the avoidance of doubt, to the extent that such amendments are
not entered into prior to the Closing (defined below), each of the Company and
WLRS shall be in breach of the representations and warranties in clauses (ii)
and (iii) above.

 

5.           Expenses.  The undersigned shall pay all of its own expenses in
connection with this Agreement and the transactions contemplated hereby.

 

6.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law thereof that would require the
application of the laws of any jurisdiction other than New York.  The
undersigned consents to the non-exclusive jurisdiction of the federal courts
whose districts encompass any part of the City of New York or the state courts
of the State of New York sitting in the City of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions.

 

7.           Transfer/Lock-up Restrictions.  Each of the parties hereto
acknowledge and agree that (i) the PW Founder Shares shall be subject to the
terms set forth on Exhibit A hereto and (ii) for the avoidance of doubt, except
as otherwise specifically provided in (x) Section 4 hereof with respect to the
amendment to the SHRRA to permit the transactions contemplated by this Agreement
and (y) Section 8 hereof with respect to the conduct of an Underwritten
Offering, the provisions of the SHRRA shall not apply to the PW Exchange Shares
and PW Founder Shares transferred by WLRS to the undersigned; provided that, for
the avoidance of doubt, such PW Founders Shares will continue to be subject to
the terms set forth on Exhibit A following any transfer by the undersigned and
may not be transferred pursuant to a registration statement prior to the Earnout
Trigger (as defined on Exhibit A) being met with respect to such PW Founders
Shares.

 

 2 

 

 

8.            Registration Rights. Promptly after the consummation of the Nexeo
Business Combination (but no later than fifteen (15) business days thereafter),
the Company will (i) file with the Securities and Exchange Commission (or any
successor agency thereto having jurisdiction under the Securities Act of 1933,
as amended) (the “SEC”) a registration statement registering (among other
securities) the resale of the Share Consideration received by the undersigned in
respect of the undersigned’s Share Consideration acquired hereunder (the
“Registration Statement”), and (ii) use its reasonable best efforts to have the
Registration Statement declared effective as soon as reasonably practicable
after the filing thereof and shall use its reasonable best efforts to maintain
the effectiveness of the Registration Statement continuously until the earlier
to occur of (A) all of the undersigned’s Share Consideration have been sold
thereunder or (B) the third anniversary of the Closing of the Nexeo Business
Combination . In addition, if the Company at any time proposes to conduct an
Underwritten Offering (as defined in the SHRRA) including any other Founder
Shares or Exchange Shares, then the Company shall provide to the undersigned
reasonable prior notice of the Underwritten Offering consistent with the notice
periods provided with respect to any Piggyback Request (as defined in the SHRRA)
under the SHRRA and the opportunity to include the Share Consideration in such
Underwritten Offering, subject to cut-back and piggyback priority terms with
respect to any Piggyback Request set forth in the SHRRA; provided that, for the
avoidance of doubt, the undersigned shall not be considered a PIPE Holder for
purposes of priority under the SHRRA. The Company’s obligations to include the
Share Consideration in the Registration Statement or in any Underwritten
Offering are contingent upon the undersigned furnishing in writing to the
Company such information regarding the undersigned, the securities of the
Company held by the undersigned and the intended method of disposition of the
Share Consideration as shall be reasonably requested by the Company to effect
the registration of the Share Consideration, and the undersigned shall execute
such documents in connection with such registration or in any Underwritten
Offering as the Company may reasonably request that are customary of a selling
stockholder in similar situations, including, among other things, providing that
the Company shall be entitled to postpone and suspend the effectiveness or use
of the Registration Statement during any customary blackout or similar period,
or, in the case of an Underwritten Offering, that the undersigned will deliver
the lock-up agreement required under Section 4.3(a) of the SHRRA. Subject to the
undersigned’s compliance with this Agreement, the Company hereby expressly
agrees to perform the covenants contained in this Section 8.

 

9.           Investor Questionnaire; Form W-9.  The undersigned has,
concurrently with the execution and delivery of this Agreement, executed and
delivered the Investor Questionnaire and the Form W-9 in the forms attached
hereto as Exhibit B and Exhibit C, respectively. The representations and
warranties of the undersigned set forth in the Investor Questionnaire shall be
true and correct as of the date hereof and as of the date of the Closing
(defined below) as if made on and as of such date. The undersigned agrees to
promptly notify the Company and provide it with the relevant updated information
for any change in circumstances at any time on or prior to the Closing.

 

10.         Tax Treatment. For U.S. federal income tax purposes (and for
purposes of any applicable state or local tax that follow the U.S. federal
income tax treatment), the parties hereto agree that the Company has directed
WLRS to transfer (i) to the undersigned the Share Consideration, on behalf of
the Company, in lieu of the transfer by WLRS of such shares to the Company for
cancellation in exchange for no consideration and the reissuance of such shares
by the Company to the undersigned pursuant to this Agreement.

 

11.         Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) is expected to occur immediately prior to the closing
of the Nexeo Business Combination. Upon satisfaction of the conditions of the
Nexeo Business Combination and obligations of each party’s respective
obligations hereto (or written waiver by the other party hereto), at the
Closing, WLRS shall deliver (or cause the delivery of) the Share Consideration
in book entry (electronic) form to the undersigned or to a custodian designated
by the undersigned, as applicable.

 

12.         Expiration.  In the event that the closing of the Nexeo Business
Combination does not occur, this Agreement shall be terminated with no further
force or effect.

 

[Signature page follows]

 

 3 

 

 



  UNDERSIGNED   Park West Partners International, Limited       Commitment
Amount: 2,634,000 shares of Common Stock       By: Park West Asset Management
LLC   Its: Investment Manager   /s/ Grace Jimenez   Name:   Grace Jimenez  
Title:   Chief Financial Officer   Address:  

900 Larkspur Landing Circle, Suite 165



  Larkspur, CA 94939                                  Facsimile:   415-524-2942

 

ACKNOWLEDGED AND AGREED:       WL ROSS SPONSOR LLC       By: /s/ Wilbur L. Ross,
Jr.   Name:    Wilbur L. Ross, Jr.   Title:      Manager         WL ROSS HOLDING
CORP.       By: /s/ Wilbur L. Ross, Jr.   Name:    Wilbur L. Ross, Jr.   Title:
     Chairman  

 

 4 

 

 

Exhibit A

 

FOUNDER SHARES

 

Earnout Trigger

With respect to 50% of the Founder Shares, the last sale price of the Company’s
common stock equals or exceeds $12.50 per share (as adjusted for stock splits,
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period; and

 

With respect to remaining 50% of the Founder Shares, the last sale price of the
Company’s common stock equals or exceeds $15.00 per share (as adjusted for stock
splits, dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period; or

 

in either case, the Company completes a liquidation, merger, stock exchange or
other similar transaction that results in all or substantially all of its
stockholders having the right to exchange their shares of common stock for
consideration in cash, securities or other property or any transaction involving
a consolidation, merger, proxy contest, tender offer or similar transaction in
which the company is the surviving entity which results in a change in the
majority of our board of directors or management team or the Company’s
stockholders immediately prior to such transaction ceasing to own a majority of
the surviving entity immediately after such transaction.

 

Antidilution Protection

Founder Shares will not participate in dividends or other distributions with
respect to the shares prior to the Earnout Trigger being met, whereupon the
number of Founder Shares shall be entitled to all dividends and distributions
paid on the common stock after the Nexeo Business Combination as if they had
been holders of record entitled to receive distributions on the applicable
record date.

 

Forfeiture Date

Tenth anniversary of the consummation of the Nexeo Business Combination, solely
in the event that the Earnout Trigger has not been met.

 

Treatment of Forfeited Shares The Company would record the aggregate fair value
of the shares forfeited and reacquired to treasury stock and a corresponding
credit to additional paid-in capital based on the difference between the fair
market value of the forfeited shares and the pro-rata portion of the price paid
to the Company for such forfeited shares of approximately $25,000. Upon receipt,
such forfeited shares would then be immediately cancelled, which would result in
the retirement of the treasury stock and a corresponding charge to additional
paid-in capital.

 

 5 

